Citation Nr: 1138158	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for schizoaffective disorder, from 50 percent to 30 percent, effective August 1, 2008, was proper.

2.  Entitlement to an increased rating for schizoaffective disorder, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to an increased rating for schizoaffective disorder, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was sent notice of the final action of reduction of his disability rating for schizoaffective disorder on June 9, 2008.

2.  The effective date of the reduction of the Veteran's disability rating for schizoaffective disorder was August 1, 2008.


CONCLUSION OF LAW

The RO's decision to reduce the rating for schizoaffective disorder from 50 percent to 30 percent was not proper.  38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for schizoaffective disorder was granted by an August 1997 rating decision and a 50 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9211, effective June 2, 1992.  The 50 percent rating was confirmed and continued in rating decisions dated in October 2000, December 2001, and January 2003.  In July 2006, the Veteran submitted a claim of entitlement to an increased rating for schizoaffective disorder.  A November 2006 rating also continued the 50 percent rating, but noted that the Veteran's disability had a likelihood of improvement and stated that, as a result "the assigned evaluation is not considered permanent and is subject to a future review examination."  Subsequently, in a January 2008 rating decision, the RO proposed reducing the Veteran's disability rating from 50 percent to 30 percent.  In a May 2008 rating decision, of which notice was mailed to the Veteran on June 9, 2008, the RO reduced the disability rating from 50 percent to 30 percent, effective August 1, 2008.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  By a January 30, 2008, rating decision and a February 1, 2008 letter to the Veteran, the RO satisfied those procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  That notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e) (2011).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e) (2011).  

Here, notice was sent in a June 9, 2008, letter of the final action of reduction and the effective date of the reduction was August 1, 2008.  The end date of the 60 day period beginning June 9, 2008, ends on August 8, 2008.  Therefore, the RO made the reduction of the Veteran's rating for schizoaffective disorder effective prior to the expiration of the 60 day period which commenced from the date of notice of the final action.  38 C.F.R. § 3.105(e) (2011).  

Accordingly, based on the evidence of record, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were not met in effectuating the reduction.  Therefore, the reduction of the Veteran's disability rating for schizoaffective disorder, from 50 percent to 30 percent, effective May 31, 2008, was not proper and his VA benefits must be reinstated.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the Veteran's disability rating for schizoaffective disorder, from 50 percent to 30 percent, effective May 31, 2008, was not proper and the Veteran's appeal is granted.


REMAND

The Veteran's rating reduction claim originated as a claim of entitlement to an increased rating for schizoaffective disorder.  While the May 2008 rating decision which the Veteran appealed only covered the reduction of the Veteran's disability rating, the subsequent April 2009 statement of the case included a discussion on whether an increased rating for schizoaffective disorder was warranted.  The Board finds that an increased rating was inherently denied in the May 2008 rating decision that reduced the Veteran's rating for schizoaffective disorder.  In May 2009, the Veteran perfected an appeal on all issues listed in the April 2009 statement of the case.  Therefore, in addition to the rating reduction issue discussed above, the Board finds that the appeal also included the issue of entitlement to an increased rating for service-connected schizoaffective disorder, currently rated as 30 percent disabling.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  That duty to assist includes conducting of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his schizoaffective disorder in January 2008.  In a July 2011 hearing before the Board, the Veteran reported that his schizoaffective disorder symptoms had increased in severity since the January 2008 VA psychiatric examination.  That increase in severity is further demonstrated by multiple VA medical records dated after January 2008 which show Global Assessment of Function scores which are significantly lower than those reported in the January 2008 VA psychiatric examination.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected schizoaffective disorder.  38 C.F.R. § 3.327 (2011).

The claims file includes multiple VA medical records which state that the Veteran's schizoaffective disorder causes significant employment difficulties.  Those records include a July 2011 letter from a VA psychiatrist who opined that the Veteran "does not have the mental capacity to return to work competitively."  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

In doing so, the Board emphasizes that the RO should consider the multiple medical reports and other evidence which state that the Veteran's psychiatric disability prevents him from working.  If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) should be followed.  Those provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.

2. Schedule the Veteran for a VA examination to determine the current severity of his schizoaffective disorder.  The examiner must review the claims file and should note that review in the report.  The examiner must provide accurate and descriptive assessments of all psychiatric symptoms.  A complete rationale for all opinions must be provided.  The examiner should provide the following information:

a. The examiner must also enter a complete multiaxial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

b. Comment upon the presence or absence, and the frequency or severity of the following symptoms due to schizoaffective disorder: depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.  

c. Elicit from the Veteran and record for clinical purposes a full work and educational history.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

3. After the above actions have been completed, provide an initial adjudication of the claim of entitlement to TDIU.  If the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration of entitlement to TDIU.

4. Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


